Case 6:20-cv-00956-ACC-EJK Document 1-1 Filed 06/02/20 Page 1 of 5 PagelD 7

Filing # 107024005 E-Filed 05/04/2020 02:54:45 PM

IN THE CIRCUIT COURT OF THE NINTH JUDICAL CIRCUIT
IN AND FOR ORANGE COUNTY, FLORIDA

JULIA AGAR CASE NO.
Plaintiff, CIVIL DIVISION

vs.

TARGET CORPORATION, a Foreign
Corporation,

Defendant,

/

 

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
The Plaintiff, JULIA AGAR, by and through the undersigned counsel, hereby sues
Defendant, TARGET CORPORATION, a Foreign Corporation, and alleges:

1, This is an action for damages which exceeds thirty thousand dollars
($30,000.00) exclusive of interest and costs, and otherwise within this Court’s
jurisdictional limits.

2. At the time of the subject incident, the Plaintiff, JULIA AGAR, was and is
a resident of Orange County, Florida and is otherwise sui juris.

3, At all times material hereto, Defendant, TARGET CORPORATION, was
and is a Foreign Corporation doing business in Orange County, Florida,

4, Venue is proper in this County in that the Defendant does business in
Orange County, Florida, and/or all of the acts complained of herein occurred in Orange
County, Florida.

5. That on or about August 23, 2018, the Plaintiff, JULIA AGAR, was a
business invitee of the Defendant’s premises located at 4750 Millenia Plaza Way, Orlando,
Florida.

-1-

Exhibit 1
Case 6:20-cv-00956-ACC-EJK Document 1-1 Filed 06/02/20 Page 2 of 5 PagelD 8

6, That at all times material hereto, and specifically on August 23, 2018,
Defendant, TARGET CORPORATION, managed, controlled, operated, and/or
maintained the premises located at 4750 Millenia Plaza Way, Orlando, Florida.

7, That on or about August 23, 2018, Plaintiff, JULIA AGAR, was lawfully
allowed to be on Defendant’s premises, when she slipped and fell due to liquid that was on

the floor causing her injuries.

COUNT]
NEGILGENCE OF TARGET CORPORATION

8. The Plaintiff realleges and incorporates the Common Allegations contained
in paragraphs 1 through 7, by reference thereto as if set forth in their entirety herein.

9, That on or about August 23, 2018, Plaintiff, JULIA AGAR, was a business
invitee of Defendant, TARGET CORPORATION, premises located at 4750 Millenia
Plaza Way, Orlando, Florida.

10, That at all times material hereto, and specifically on August 23, 2018,
Defendant, TARGET CORPORATIOPN, managed, controlled, operated, and/or
maintained the premises located at 4750 Millenia Plaza Way, Orlando, Florida.

11, That on or about August 23, 2018, Plaintiff, JULIA AGAR, was lawfully
allowed to be on Defendant’s premises, when she slipped and fell due to liquid that was on
the floor causing her injuries.

12. That the Defendant owed to its business invitees a duty to provide a

reasonably safe and clean environment.
Case 6:20-cv-00956-ACC-EJK Document 1-1 Filed 06/02/20 Page 3 of 5 PagelD 9

13. That the Defendant, its agents, servants or employees, breached its duty

owed to the Plaintiff by negligently maintaining its premises in the following manner:

a) By failing to maintain the floor of the premises in a reasonably safe
condition, to wit, allowing liquids, gel and/or other substances to
accumulate on the floor, and to prevent dangerous conditions from
occurring; and/or

b) By failing to warn of the dangerous condition that existed at the time of the
Plaintiffs accident; and/or

c) Failing to place barricades, wet floor signs, or other marking devices
utilized to alert customers such as the Plaintiff of the dangerous condition
that existed at the time of Plaintiff's incident; and/or

d) By failing to remove said liquid and/or foreign substances or other similar
substances from the floor of the premises; and/or

e) By failing to correct the hazardous condition of the premises when the
Defendant knew or should have known that the general public visits said
premises and specifically the Plaintiff herein; and/or

f) Was otherwise negligent in the care, maintenance, and upkeep of the
premises; and/or |

g) Was otherwise negligent in the care, maintenance, and upkeep of the
premises, and specifically by allowing a liquid and/or foreign substances
and/or a similar substance to be left on the floor of the premises so as to

cause the Plaintiff's injury.
Case 6:20-cv-00956-ACC-EJK Document 1-1 Filed 06/02/20 Page 4 of 5 PagelD 10

14, That the Defendant knew or in the exercise of reasonable care should have
known of the existence of the hazardous and dangerous condition which constituted a
dangerous condition to the Plaintiff, and the condition had existed for a sufficient length of
time that the Defendant knew or should have known of the condition and could have easily
remedied it; and/or

15. That the hazardous and dangerous condition which constituted a dangerous
condition to the Plaintiff occurred with such frequency that owner should have known of
its existence,

16. Asa direct and proximate result of the aforementioned negligence of the
Defendant, TARGET CORPORATION, the Plaintiff, JULIA AGAR, slipped on liquid
or other similar substance and sustained severe, grievous and permanent injuries, physical
and mental pain and suffering, grief, anguish, inability to lead a normal life, loss of earnings
and impairment of earning capacity and/or permanent aggravation of a pre-existing
condition and further incurred hospital bills, medical bills, and other bills as a result of said
injuries; said injuries are either permanent or continuing in their nature and the Plaintiff,

JULIA AGAR, will suffer the losses in the future.

WHEREFORE, the Plaintiff, JULIA AGAR, hereby demands judgment for damages,
costs and interest from the Defendant, TARGET CORPORATION, together with whatever other

relief the Court deems just and appropriate.
Case 6:20-cv-00956-ACC-EJK Document 1-1 Filed 06/02/20 Page 5 of 5 PagelD 11

DEMAND FOR JURY TRIAL
The Plaintiff, JULIA AGAR, hereby demands trial by jury of all issues so triable as a

matter of right.

Dated this 4th day of May 2020.

Tavarez Law, P.A.

Beatriz Tavarez, Esq.
Attorneys for Plaintiff

230 E. Monument Ave, Suite A5
Kissimmee, FL 34741

Tel: (407) 459-7679

Fax: (407) 517-4348

Email: beatriz@tavarezlaw.com

By:  /s/ Beatriz Tavarez
Beatriz Tavarez, Esq.
Florida Bar No.: 0085043
